DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The preliminary amendment filed April 17, 2019 is acknowledged and has been entered.  

2.	Claims 1, 3-5, 7, 8, 10, 12-14, 16, 17, 19, 20, 25, 27, 29, 33, and 34 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3-5, 7, 8, 10, 12-14, 16, 17, and 19, drawn to a binding agent, an immunoconjugate comprising the binding agent and an effector agent, and a composition comprising the binding agent.

Group II, claim(s) 20, drawn to a method of targeting CD133-expressing cells.

Group III, claim(s) 25, 27, 29, 33, and 34, drawn to a method of treating or preventing a cancer.

4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or 

The inventions appear to be linked by a common concept, or special technical feature, namely the claimed binding agent (e.g., an antibody), which in one embodiment according to claim 1 is capable of binding to the extracellular domain of CD133 (i.e., the cell-surfaced expressed protein) and is also capable of binding to denatured CD133.  However, such anti-CD133 antibodies were well known at the time since, e.g., U.S. Patent Application Publication No. 2011/0004952-A1 teaches an antibody that binds to an epitope of the extracellular domain of CD133 present in both its natural or native conformation (non-denatured form) and its denatured form(s) (see entire document (e.g., paragraph [0027])).  Furthermore, given knowledge common to artisans of ordinary skill in the art at the time, it would have been obvious to produce or select an antibody that is capable of binding both to the native CD133 and denatured CD133 for use in Western blotting using polyacrylamide gel electrophoresis (PAGE) to separate a mix of proteins according to their molecular weights on gels under denaturing conditions.  This is because the denaturing treatment of protein samples prior to PAGE may alter the exposure and availability of the epitope that is recognized by an antibody that binds to the native conformation; and accordingly an antibody that binds to both native and denatured conformations of CD133 could be used advantageously (since it could be used to detect the denature protein, as well as the native protein).  As such, the technical feature that appears to link the inventive concepts of the inventions does not constitute a special technical feature as defined by PCT Rule 13.1, as it does not define a contribution over the prior art.

Accordingly the special technical feature of the invention of Group I is producing a binding agent, an immunoconjugate comprising the binding agent and an effector agent, and a composition comprising the binding agent.

The special technical feature of the invention of Group II is targeting CD133-expressing cells.


  
Accordingly, the inventions of Groups I-III do not share the same or corresponding special technical feature so as to form a single general inventive concept under PCT Rules 13.1 and 13.21.  

5.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species of the inventions of Groups I-III are as follows: 

A.	The invention in which the binding protein is characterized by one or more of the following:

(a) 	the capability of binding to an epitope bound by an antibody comprising a light chain having the amino acid sequence of SEQ ID NO: 2 and a heavy chain having the amino acid sequence of SEQ ID NO: 3; 
(b) 	the capability of binding to an epitope bound by an antibody comprising a light chain having the amino acid sequence of SEQ ID NO: 4 and a heavy chain having the amino acid sequence of SEQ ID NO: 5; and
(if) the capability of binding to an epitope of cell surface-expressed CD133 and the capability of binding to an epitope of denatured CD133.

Note:  Applicant must elect a single species of the elected invention by specifically naming one or more of the characteristics listed above to which the claims shall be restricted, if no generic claim is finally held to be allowable. 


(a)	a light chain variable domain comprising CDRs comprising the amino acids sequences of SEQ ID NOs: 6, 7, and 8 or a light chain comprising an amino acid sequence that is at least 70% identical to the framework regions of SEQ ID NO: 2 and a heavy chain variable domain comprising CDRs comprising the amino acids sequences of SEQ ID NOs: 9, 10, and 11 or a heavy chain comprising an amino acid sequence that is at least 70% identical to the framework regions of SEQ ID NO: 4; or 

(b)	 a light chain variable domain comprising CDRs comprising the amino acids sequences of SEQ ID NOs: 12, 13, and 14 or a light chain comprising an amino acid sequence that is at least 70% identical to the framework regions of SEQ ID NO: 3 and a heavy chain variable domain comprising CDRs comprising the amino acids sequences of SEQ ID NOs: 15, 16, and 17 or a heavy chain comprising an amino acid sequence that is at least 70% identical to the framework regions of SEQ ID NO: 5.

Note:  Applicant must elect a single species of the elected invention by specifically naming one or the other of these binding proteins to which the claims shall be restricted, if no generic claim is finally held to be allowable.

C.	 The invention in which the binding protein is:

(a)	an antibody or an antigen binding fragment of an antibody; or 

(b)	a chimeric antigen receptor.
 
Note:  Applicant must elect a single species of the elected invention by specifically naming one or the other of these binding proteins to which the claims shall be restricted, if no generic claim is finally held to be allowable.

D.	Then, if electing the invention of Group III, Applicant is further required to elect a single species thereof by naming one of a melanoma, a prostate cancer, a pancreatic cancer, a colon cancer, a glioblastoma and a medulloblastoma.

Note:  Applicant must elect a single species of the invention by specifically naming one of these different types of cancer or tumors to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

6.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive 

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

9.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
February 19, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition, Applicant is reminded that PCT Rules 13.1 and 13.2 do not provide for a single general inventive concept to comprise more than the first mentioned product, the first mentioned method for making said product, and the first mentioned method for using said product.